IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket No. 38872/38873

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 542
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 28, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BENJAMIN JAROD ROLL,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying Idaho          Criminal   Rule    35    motion       for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       This case involves consolidated appeals. In docket number 38872, Benjamin Jarod Roll
pled guilty to grand theft by possession of stolen property.          Idaho Code §§ 18-2403(4),
18-2407(1)(b). The district court sentenced Roll to a unified term of ten years, with four years
determinate, to run concurrently with his sentences in docket number 38873. In docket number
38873, Roll pled guilty to forgery, I.C. § 18-3601, and two counts of grand theft by possession of
stolen property, I.C. §§ 18-2403(4), 18-2407(1)(b).         The district court sentenced Roll to
concurrent, unified terms of ten years, with four years determinate, for each count, also to run
concurrently with his sentence in docket number 38872. Roll filed an Idaho Criminal Rule 35
motion as to both cases, which the district court denied. Roll appeals.


                                                1
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Roll’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Roll’s Rule 35
motion is affirmed.




                                               2